Title: From Thomas Jefferson to John Barnes, 25 June 1806
From: Jefferson, Thomas
To: Barnes, John


                        
                            Dear Sir
                     
                            June 25. 06.
                        
                        an accidental concurrence of several pretty heavy demands on me at the beginning of the ensuing month, will
                            go beyond my ordinary resources. I am very averse to going further into the banks. if you have any funds which will be
                            unoccupied one month I should be glad of their aid, & they should be replaced by a check for the 5th. of Aug. if not I
                            must conclude to increase my note to Columbia some hundreds of Dollars. I have concluded to mention the matter thus early
                            that I may have the more time for deciding on my arrangements. affectionate salutations 
                        
                            Th: Jefferson
                     
                        
                    